Appellant excepts to the statement in the opinion that the written commission of the Mabry Securities Company "is to be liberally construed." This principle is stated in 1 Joyce on Insurance, §§ 425, 426, 440, where it was said that "the tendency of courts of the present day is toward a liberal rather than a strict construction of an agent's powers," a text which was quoted with approval in Ga. Home Ins. Co. v. Allen,128 Ala. 451, 460, 30 So. 537, it does not mean that an agent's commission will be extended beyond its terms (Brantley v. So. Life Ins. Co., 53 Ala. 554, 556), but only that when the terms are of doubtful import they will be construed in favor of the agent's authority rather than against it. As said in 2 Corp. Jur. 559, § 201 (Agency): "That construction should be preferred if possible which would be most favorable to a third person dealing with the agent, and which would uphold the agent's acts."
Our consideration of the applications for rehearing, made by both appellant and appellee, has not persuaded us that our conclusions, as stated, were wrong, and both applications will be overruled.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.